 
 
Exhibit 10.1
 



AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED
STOCKHOLDER AGREEMENT
 
AMENDMENT NO. 1, dated as of June 11, 2009 (this “Amendment”), to the SECOND
AMENDED AND RESTATED STOCKHOLDER AGREEMENT, dated as of February 27, 2009 (the
“Original Agreement”), among BlackRock, Inc., a Delaware corporation, Merrill
Lynch & Co., Inc., a Delaware corporation, and Merrill Lynch Group, Inc., a
Delaware corporation .  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Original Agreement.
 
WITNESSETH:
 
WHEREAS, the parties hereto have entered into the Original Agreement; and
 
WHEREAS, pursuant to and in accordance with Section 6.5 of the Original
Agreement, the parties wish to amend the Original Agreement as set forth in this
Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Original Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:
 
ARTICLE I
AMENDMENTS
 
Section 1.1             Effectiveness
 
This Amendment shall become effective only upon the Initial Closing (as defined
in the Stock Purchase Agreement) of that certain Stock Purchase Agreement by and
among BARCLAYS PLC (solely for the purposes of Section 6.16, Section 6.18 and
Section 6.24), BARCLAYS BANK PLC (“Barclays”) and BlackRock (the “Stock Purchase
Agreement”).
 
Section 1.2             Agreement
 
Whenever used in the Original Agreement or this Amendment, the term “Agreement”
shall hereinafter refer to the Original Agreement, as amended by this Amendment.
 
Section 1.3             Certain Definitions
 
The definition of “Equivalent Securities” and “Participating Preferred Stock” in
Section 1.1 of the Original Agreement is amended and restated in its entirety to
read as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
““Equivalent Securities” means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including, for the avoidance of doubt, the Series A Participating
Preferred Stock, Series B Participating Preferred Stock, Series C Participating
Preferred Stock and Series D Participating Preferred Stock.”
 
““Participating Preferred Stock” means Series A Participating Preferred Stock,
Series B Participating Preferred Stock, Series C Participating Preferred Stock,
and Series D Participating Preferred Stock.”
 
Section 1.1 of the Original Agreement is amended to add the following
definition:
 
““Series D Participating Preferred Stock” means the Series D Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.”
 

 
Section 1.4             Composition of the Board
 
Section 4.1(a) is amended and restated in its entirety to read as follows:
 
“(a)                      Following the Closing, BlackRock and Merrill Lynch
shall each use its best efforts to cause the election at each meeting of
stockholders of BlackRock of such nominees reasonably acceptable to the Board
such that there are no more than 19 Directors; there are not less than two and
not more than four Directors who are members of BlackRock management (each a
“Management Designee”); there are two Directors, each in a different class, who
are individuals designated in writing to BlackRock by Merrill Lynch (each, a
“Merrill Lynch Designee”); there are no more than two Directors, each in a
different class, who are individuals designated in writing to BlackRock by a
Person who is a Significant Stockholder and has held such status since prior to
the date of the Transaction Agreement (each, a “Significant Stockholder
Designee”); there are no more than two Directors, each in a different class, who
are individuals designated in writing to BlackRock by Barclays; and the
remaining Directors are Independent Directors.
 
Section 1.5             Bank Holding Company Act.
 
Article IV is amended and restated by adding the following as Section 4.8:
 
“Section 4.8     Bank Holding Company Act.


(a)     In the event that, and for so long as, BlackRock is deemed by the Board
of Governors of the Federal Reserve System (the “Federal Reserve”) to be
“controlled” by Bank of America Corporation for purposes of the U.S. Bank
Holding Company Act, pursuant to regulations and interpretations of the Federal
Reserve, Bank of America Corporation shall have

 
 

--------------------------------------------------------------------------------

 

appropriate access and input regarding regulatory compliance and risk management
practices at BlackRock as needed to satisfy bank holding company regulatory
safety and soundness requirements.


(b)     Provided that Bank of America Corporation’s ownership of voting and
nonvoting equity of BlackRock is beneath the threshold for controlling
investments as specified under the Federal Reserve's Regulation Y (12 CFR Part
225) and its interpretations thereunder, Merrill Lynch and its Affiliates will
cooperate with BlackRock in seeking to prevent BlackRock from  being deemed by
the federal reserve to be “controlled” by Bank of America Corporation for
purposes of the U.S. Bank Holding Company Act.”


ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1             Merrill Lynch Representations and Warranties
 
Merrill Lynch represents and warrants to BlackRock as follows:
 
(a)           Organizational and Good Standing of Merrill Lynch.  Merrill Lynch
is a legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has the requisite power and
authority to carry on its business as currently conducted.
 
(b)           Authorization; Binding Obligations of Merrill Lynch.  Merrill
Lynch has full corporate power and authority to execute and deliver this
Amendment and to perform its obligations hereunder.  The execution, delivery and
performance by Merrill Lynch of this Amendment have been duly and validly
authorized and approved by all necessary corporate action on the part of Merrill
Lynch.  This Amendment has been duly and validly executed and delivered by
Merrill Lynch and (assuming due authorization, execution and delivery by
BlackRock) this Amendment constitutes a valid and binding obligation of Merrill
Lynch, enforceable against it in accordance with its terms, except as (a) the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (b) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
Section 2.2             BlackRock Representations and Warranties
 
BlackRock hereby represents and warrants to Merrill Lynch as follows:
 
(a)           Organizational and Good Standing of the BlackRock.  BlackRock is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  BlackRock has the requisite corporate power and
authority to carry on its business as currently conducted.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Authorization; Binding Obligations of BlackRock.  BlackRock has
full corporate power and authority to execute and deliver this Amendment and to
perform its obligations hereunder.  The execution, delivery and performance by
BlackRock of this Amendment has been duly and validly authorized and approved by
all necessary corporate action of BlackRock.  This Amendment has been duly and
validly executed and delivered by BlackRock and (assuming due authorization,
execution and delivery by Merrill Lynch) this Amendment constitutes, a valid and
binding obligation of BlackRock enforceable against it in accordance with its
terms, except as (a) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) the availability of equitable
remedies may be limited by equitable principles of general applicability.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.1             Full Force and Effect.  Except as expressly amended by
this Amendment, the Original Agreement remains unchanged, and the Original
Agreement, as amended hereby, is hereby ratified, approved and confirmed in all
respects as the agreement between Merrill Lynch and BlackRock and shall remain
in full force and effect.
 
Section 3.2             Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law.
 
Section 3.3             Counterparts.  This Amendment may be executed in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.
 
Section 3.4             Savings Clause.  No provision of this Amendment shall be
construed to require any party or its affiliates to take any action that would
violate any applicable law (whether statutory or common), rule or regulation.
 


 

 
 

--------------------------------------------------------------------------------

 



 
 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on its behalf by an authorized officer as of the date first above
written.
 
 
 

 
BLACKROCK, INC.
                       
By:
/s/ Daniel R. Waltcher      
Name:
Daniel R. Waltcher
     
Title:
Managing Director and Deputy
General Counsel
                       
MERRILL LYNCH & CO., INC.
                       
By:
/s/ Teresa M. Brenner      
Name:
Teresa M. Brenner
     
Title:
Associate General Counsel
                       
MERRILL LYNCH GROUP, INC.
                       
By:
/s/ Teresa M. Brenner      
Name:
Teresa M. Brenner
     
Title:
Associate General Counsel
 




